DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 recite the limitation "the conductor" in lines 2 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamper (US 10062748).
As to claim 1, Stamper teaches an integrated circuit (IC) structure (fig. 5D), comprising: a device layer including a device on a substrate (12/98, col. 3:14-17, semiconductor layer 18 is a device layer. Substrate 98 in fig. 5D is analogous to substrate 12); and a local interconnect layer (95/96/97) over the device layer (col. 7:13-27), the local interconnect layer including: a first dielectric material (95/96) over the substrate, and having a first effective dielectric constant (col. 6:55-65), and a second dielectric material (50) over the device and adjacent the first dielectric material, the second dielectric material having a second effective dielectric constant less than the first effective dielectric constant (col. 7:4-10).
As to claim 2, Stamper further teaches a dielectric liner (110) horizontally between the conductor (105) and the second dielectric material (95/96), wherein the dielectric liner and the first dielectric material have a same material composition (col. 7:4-26, both are oxides).
As to claim 3, Stamper further teaches the second effective dielectric constant is approximately three (fig. 2, col. 4:50-57, instead of air gap 50, polyimide 30 is the second dielectric and it has a dielectric constant of about 3).
As to claim 8, Stamper further teaches the second dielectric material (30’) includes: a first portion within the device layer and below a bottom surface of the first dielectric material; and a second portion horizontally adjacent the first dielectric material (Fig. 3).
As to claim 9, Stamper further teaches a height of the second dielectric material over the device is greater than a height of the first dielectric material over the substrate (fig. 3).

Claim(s) 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 2021/0091139).
As to claim 11, Tseng teaches an integrated circuit (IC) structure (fig. 4), comprising: a device layer (108) including a first device (104) on a substrate (102, [0016]), and a second device (412) on the substrate horizontally distal to the first device (fig. 4, [0042]); and a local interconnect layer (layers between 108 and 126) over the device layer, the local interconnect layer including: a first dielectric material (107c) over the first device, and having a first effective dielectric constant ([0043]), a first contact (116) to the first device (104), and within the first dielectric material, a second dielectric material (410) over the second device (412) and adjacent the first dielectric material (fig. 4), the second dielectric material having a second effective dielectric constant less than the first effective dielectric constant ([0043]), and a second contact (418) to the second device (412), and within the second dielectric material ([0042]).
As to claim 12, Tseng further teaches the first dielectric material (107c) includes a silicon dioxide (SiO2) based insulator alongside the first contact ([0022]).
As to claim 14, Tseng further teaches height of the second dielectric material (410) over the second device is greater than a height of the first dielectric material (107c) over the first device (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stamper.
As to claim 4, Stamper further teaches the first effective dielectric constant is between approximately three and approximately four (col. 7:19-26, 96 is an oxide. Silicon oxide as ILD is obvious, if not inherent).
As to claim 5, Stamper teaches the conductor (25) is within the second dielectric material (fig. 3, 30’). However, conductors in interconnect layers such as those of Stamper are known to be copper. Copper is known to diffuse into surrounding dielectric layers, thus a barrier layer is very well known in the art and would have been obvious so as to prevent copper diffusion.
As to claim 6, Stamper does not teach a gas dielectric region within the second dielectric material. Stamper teaches an air gap 50 (col. 7:12-13), which can be considered a gas but even if it’s not, it is well known to fill the gap with an atmosphere that would lower the dielectric constant.
As to claim 7, Stamper teaches a liner (110) horizontally between the first dielectric material and the second dielectric material (col. 7:30-35, although the liner is an oxide, dielectrics comprising nitride and oxide are typically used interchangeably within the dielectric/liner art and would have been obvious so as to adjust dielectric properties).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng.
As to claim 13, Tseng teaches the second material is a low-k dielectric ([0043]) but doesn’t explicitly teach it is a SiCOH insulator. However, this is a known low-k material and its use would have been obvious so as to use an industrially tested and accepted low-k material, since it has been held that a choosing from a finite number of known options is within the technical grasp of a person having ordinary skill in the art and is not patentable over the prior art. See MPEP 2143(E).

Allowable Subject Matter
Claims 16- 20 are allowed and claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 10, the prior art fails to teach a metal wiring layer over the local interconnect layer, the metal wiring layer including: a conductor to the device and within the second dielectric material; a via over the conductor, and within a portion of the second dielectric material; and a metal wire over the via, and within a portion of the first dielectric material that is above the second dielectric material, wherein the conductor electrically couples the device to a metal wire over the local interconnect layer. Stamper teaches the metal wiring layer but fails to teach that portions of the via are within the second dielectric material.
As to claim 15, Tseng fails to teach a gas dielectric region within the second dielectric material, wherein the first dielectric material defines a hermetic seal over the first device.
As to claim 16-20, the prior art fails to teach forming an opening within a portion of the first dielectric material to expose the second device, wherein the first opening is alongside the conductor; and forming a second dielectric material within the opening, alongside the first dielectric material, and alongside the conductor. In both Tseng and Stamper, the two dielectrics are formed before the conductor. Thus, they cannot form a second dielectric material within the opening, alongside the first dielectric material and alongside the conductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
8/16/22